Order
PER CURIAM.
Defendant Randall T. Roberts, Jr., appeals from the judgment entered upon his conviction by a jury of involuntary manslaughter under section 565.024.1(2) RSMo Cum.Supp.1999. He contends that the trial court erred in admitting videotape evidence. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
Affirmed. Rule 30.25(b).